Title: General Orders, 15 June 1779
From: Washington, George
To: 


        
          Head-Quarters Smith’s Tavern [N.Y.] Tuesday June 15th 1779.
          Parole Canada—C. Signs Clarke Condé.
        
        The sixteen companies of Light-Infantry drafted from the three divisions on this ground are to be divided into four battalions and commanded by the following officers;
        4. companies from the Virginia line by Major Posey.
        4—ditto from the Pennsylvania line by Lt Colo. Hay.
        4—ditto two from each of the aforesaid lines by Lieutenant Colonel Fleury.
        4—companies from the Maryland line by Majr J. Steward—Lieutenant Colonel Hay’s and Major Steward’s battalions to be commanded by Colonel Butler and Lieutenant Colonel Fleury’s and Major Posey’s by Colonel Febiger.
      